McCueeoch, C. J., (dissenting). I do not hesitate in following the line of cases which are approved in the majority opinion, holding that the servant does not assume the risk of danger created by the failure of the master to perform the statutory duty of furnishing a safe place. While the authorities on that question are nearly evenly divided numerically, I think those which hold against the servant’s assumption of risk under those circumstances are more in accord with sound reason and with natural justice. But what I object to in the decision of the majority is the application of that rule to a statute which does not require the master to furnish a safe place in which the servant is. to work. The statute in question merely requires the master to furnish props for the servant to use in making his working place safe. It clearly contemplates — what is shown to be the custom in mining — that the servant is to look to the safety of his working place, and he is the sole judge from time to time of its safety. No duty is put upon the master except to furnish props. The latter is not even required to inspect the place, nor to ascertain whether it is kept safe. The working place of a coal miner is more-or less dangerous at all times, for he is constantly extending his walls as he works out the coal; and because of the very nature of the work he must determine for himself when he can safely proceed beneath an unpropped roof. He calls on his employer for props as he needs them;'and the fact that he calls for them manifests his knowledge of the fact that the roof of his room needs to be propped. Now, the miner being the sole judge of the safety of his working place, and it being his duty to decide for himself when props should be used, it seems plain to me that when he proceeds with his work beneath an unpropped roof, or beneath one which, according to his own judgment, is insufficiently propped, he necessarily assumes whatever danger there is in so doing. He is guided entirely by his own judgment in determining whether or not it is safe to work in the place. It being a part of the contract that he shall make the place safe, it follows as a part of the contract that he should bear the loss of injury which results from a failure to keep it safe; and he is not absolved from that responsibility by the failure of the employer to furnish material with which to make the place of work safe. Notwithstanding the failure of the employer to furnish props, it is still the miner’s duty to decide for himself whether or not it is safe to proceed without them, and he assumes the risk of proceeding. It is different where the statute imposes upon the employer the duty of making the working place of his employee safe by doing certain things prescribed by the statute. The servant ■does not assume the -risk of danger arising from the negligence of the master in failing to make the working place safe; and when the statute specifically requires the master to do certain things in order to make the place safe, it would practically nullify the statute to hold that the servant assumes the danger in continuing to work. The effect of the statute is to make the master responsible for failure to comply with its terms, and the parties themselves cannot contract away the direct force of the statute and thereby shift the responsibility which it has placed upon the ■shoulders of the master. Not so with a statute which merely requires the master to furnish material for the servant to use in making his own working place safe, which does not shift or alter the responsibility for failure to make the working place safe. All the cases holding that the servant does not assume the risk arising from the master’s non-performance of a statutory duty relate to statutes which require the master to make the working place of the servant safe. Narramore v. C. C. C. & S. L. Ry. Co., 96 Fed. 298; Chicago-Coulterville Coal Co. v. Fidelity, etc., Co. 130 Fed. 957; Green v. Western American Co., 30 Wash. 87; Spring Valley Coal Co. v. Patting, 210 Il. 342; Diamond Block Coal Co. v. Cuthbertson (Ind.), 76 N. E. 1060; Hailey v. T. & P. Ry. Co., 113 La. 533; Murphy v. Grand Rapids Veneer Wks., 142 Mich. 677; Durant v. Lexington Coal Mining Co., 97 Mo. 62. There are numerous other decisions to the same effect by the courts in the States above mentioned, but they all relate .to similar statutes. The Indiana case above cited was based on a statute requiring coal operators to furnish props for use in the mines; but the statute also made it the duty of the master to inspect .the working places of the miners and see that they were made safe by being securely propped. Our statute is different; ■it requires nothing of the master except to furnish props when requested by the -servant to do so. I think, therefore, that when the coal miner concludes that it is necessary to have props in order to make his working place safe, and calls for them, if the same are not furnished, and he continues at work in the place where his judgment tells him more props are needed, he thereby assumes the risk of the danger.